DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a method of connecting a plurality of wires to a connector, classified in H01R 43/042.
II. Claims 4-18, drawn to an assembly system, classified in H01R 43/052.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case both requirements are met.  The process as claimed can be practiced by a materially different apparatus such as one which has a guiding device which is comprised of a tubular insert, rather than having two movable gripping portions.  Additionally, the apparatus as claimed can be used to practice a materially different process such as one in which the wire ends are guided by the guiding device, into the channels, rather than being manually inserted.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art due to their divergent subject matter.  There would be a serious search burden (i.e. searching different CPC listings, and/or different search queries and terms, etc.) if the distinct limitations, as detailed above, of the different inventions were examined together.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
During a telephone conversation with Attorney Michael Collins on 01/29/2021 a provisional election was made without traverse to prosecute the invention of group II, claims 4-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-2 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuator for moving the gripping portions” (claim 4, line 4), “controller configured to control the driving means” (claim 4, line 11), “driving means… configured to pivot the first and second gripping portions about an axis perpendicular to the base plane” (claim 11), “shape-matching feature” (claim 12), and “input device for sending a release signal” (claim 18) must be shown or the features canceled from the claims.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “System for Assembling Wires with Connectors”.
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the elected and examined claims are drawn to an apparatus, though the apparatus is not mentioned in the abstract.  Contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose the organization or operation of the claimed machine (i.e. apparatus).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier.  Such claim limitations are: “driving means for moving the base and/or the guiding device” (claim 4, line 8), “a controller configured to control the driving means and the actuator” (claim 4, line 11), “mounting means for mounting the guiding device” (claim 14, lines 1-2); and “an input device for sending a release signal” (claim 18, lines 1-2).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because it/they meet(s) the following 3-prong analysis:
(A) The claim limitations use the phrase “means for” or “step for” or a generic replacement therefore:  “driving means for”, “controller configured to” (claim 4), “mounting 
(B) The “means for” or “step for” is modified by functional language: “for moving”, “to control”, “for mounting” and “for sending”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function.  In this instance, there is no structure recited in the claims for any of these limitations.  Without looking to the specification, one cannot know what structures are required to fulfill the intended functional capabilities.  One cannot read “driving means” and know or even have any degree of certainty as to what structures comprise that means.  The same is true for a controller, which may be mechanical, electrical, or human, and which may be/comprise a computer/CPU or may not be digital at all.  As such, one must again look to the disclosure to determine what structures make up the claimed apparatus.  The input device and mounting means similarly do not impart any structure per se, as their inclusion in the claim does not give the reader any notion of what elements are required to perform the broadly recited functions.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 discloses “driving means for moving the base and/or the guiding device relative to each other” (lines 8-9; emphasis added).  This recitation is indefinite, because the claims are drawn to an apparatus and this limitation casts doubt as to what structures are intended to be part(s) of the claimed apparatus as the specification doesn’t adequately describe the driving means.  This is not an instance of Markush alternatives, or differing uses for the same part; but instead, the claim recites three different apparatuses.  One in which there is a driving means for moving the base.  Another in which there is a driving means for moving the guiding device.  And a third apparatus which has a driving means for moving both the guiding device and the base.  Accordingly the scope of the claims cannot be determined.
Claims 5-18 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karrasch et al. (US 2009/0025208 A1).
Regarding claim 4, as best understood, Karrasch discloses an assembly system, comprising: a base (106) that defines a base plane (along the major surface of 106) and is configured to support a connector (on termination tool, 108) (figs. 1-5; pars. 0016-0018); a guiding device (134) having first (200) and second (202) moveable gripping portions and an actuator (132) for moving the gripping portions, wherein the gripping portions cooperate to define one or more channels that extend perpendicularly (fig. 3: along the “C” direction, at the junction of 200 and 202) to Page 19 of 23U.S. Nonprovisional Patent ApplicationDP-324358the base plane and are configured to receive one or more wire ends for manual insertion (fig. 3; pars. 0022 and 0033); driving means (140, 180, 194) for moving the base and/or the guiding device relative to each other, with the one or more channels remaining perpendicular to the base plane (figs. 1-5; pars. 0026 and 0030-0031); and a controller (126) configured to control the driving means and the actuator of the gripping portions according to a predetermined sequence (fig. 1; par. 0016).
Regarding claim 6, as best understood, Karrasch discloses the system according to claim 4, wherein the driving means are configured to move the guiding device parallel to the base plane (figs. 1-5; pars. 0026 and 0030-0031).
Regarding claim 7, as best understood, Karrasch discloses the system according to claim 6, wherein the driving means include a robot arm (194) connected to the guiding device (figs. 2-3; pars. 0026 and 0030-0031).
Regarding claim 8, as best understood, Karrasch discloses the system according to claim 6, wherein the driving means are configured to pivot (pivoting at 140, rotating along “A”) the first and second gripping portions about an axis (central axis of 140) perpendicular to the base plane (figs. 1-3; pars. 0022-0026).
Regarding claim 9, as best understood, Karrasch discloses the system according to claim 4, wherein the driving means are configured to move the guiding device perpendicular (in the “C” direction) to the base plane (figs. 2-3; pars. 0022-0026).
Regarding claim 10, as best understood, Karrasch discloses the system according to claim 9, wherein the driving means include a robot arm (194) connected to the guiding device (figs. 2-3; pars. 0026 and 0030-0031).
Regarding claim 11, as best understood, Karrasch discloses the system according to claim 9, wherein the driving means are configured to pivot the first and second gripping portions about an axis (central axis of 140) perpendicular to the base plane(figs. 1-5; pars. 0022-0026).
Regarding claim 12, as best understood, Karrasch discloses the system according to claim 4, wherein a contour (bore, 210) of the one or more channels defined by the gripping portions includes a shape-matching feature (chamfered cylindrical shape) (figs. 2-4; pars. 0033 and 0040).  
Regarding claim 13, as best understood, Karrasch discloses the system according to claim 4, wherein surfaces (internal surfaces) of the gripping portions are configured to abut one another when the gripping portions are closed to define one or more closed channels (figs. 2-3; par. 0033).
Regarding claim 14, as best understood, Karrasch discloses the system according to claim 4, wherein the guiding device includes mounting means (130) for mounting the guiding device (figs. 1-3; par. 0022).
Regarding claim 15, as best understood, Karrasch discloses the system according to claim 4, wherein the gripping portions are connected to one another (connected at least by 130 and 206) (figs. 1-3; pars. 0022 and 0033).
Regarding claim 16, as best understood, Karrasch discloses the system according to claim 4, wherein the guiding device further includes a removable attachment portion (130) that defines one or more apertures (176) that extend in parallel to the one or more channels defined by the gripping portions (fig. 3; pars. 0028-0029).
Regarding claim 17, as best understood, Karrasch discloses the system according to claim 4, wherein the first and second gripping portions are asymmetric about a plane (a “B”-“C” plane: fig. 2) extending perpendicularly to the base plane, in particular wherein an outer edge of the first gripping portion or the second gripping portion extends at an angle to said plane (fig. 2).
Regarding claim 18, as best understood, Karrasch discloses the system according to claim 4, further comprising an input device (196, 198) for sending a release signal to the controller, which is configured to send a corresponding release signal to the actuator of the guiding device (pars. 0032-0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karrasch, in view of Furuya et al. (US 2006/0064870 A1).
Regarding claim 5, Karrasch discloses all of the elements of the current invention as detailed above with respect to claim 4.  Karrasch, however, does not explicitly disclose that he driving means are configured to move the base within the base plane.

At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Karrasch to incorporate the mobile base of Furuya.  Though Karrasch does not discuss such a feature, it is considered well known to have moving base tables because they provide added workpiece positioning capabilities, as well as allowing for additional apparatuses and elements to be easily incorporated or used, simply by moving the base to the desired location.  Further, it was obvious to PHOSITA that gross workpiece movements can be easily and quickly affected using a mobile base, thus decreasing manufacturing time and cost.  There is no indication that any special devices were developed to employ the known movable base of Furuya with the terminal application apparatus and base of Karrasch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729